Citation Nr: 1738731	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for musculoskeletal disabilities, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his father


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to January 1997, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In January 2012, the Veteran appeared at hearing held at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In March 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in December 2014, when it was remanded for further development, to include obtaining outstanding medical records and verifying the circumstances of the Veteran's service.  However, the VA examination conducted on remand was incomplete and therefore inadequate.  As such, the matter must be remanded again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had service in the Persian Gulf and asserts that he has a musculoskeletal disability manifested by pain and stiffness resulting from exposure to toxic substances in service.  The Board acknowledges that the Veteran was exposed to environmental hazards during his service in the Persian Gulf and may therefore be entitled to service connection on a presumptive basis for certain qualifying chronic disabilities.  The law provides that an undiagnosed illness or a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms, provided that such a disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021 and that cannot be attributed to a known diagnosis would fall within the qualifying chronic disabilities covered.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Again, the Veteran had service in the Persian Gulf and asserts that he has a musculoskeletal disability manifested by pain and stiffness, which are the result of exposure to toxic substances in service.  The Board acknowledges that the Veteran was exposed to environmental hazards during his service in the Persian Gulf.  The record shows that the Veteran currently has rated service connected disabilities relating to the low back, the right knee, and the rib cage (costochondritis) that are manifested by pain.  The Veteran has also filed separate claims for fractures of fingers on both hands, left shoulder disability, right shoulder disability, and left knee disability, all of which have been denied by separate rating decisions.    

The source and nature of the Veteran's musculoskeletal pain complaints are not clear from the evidence of record.  A VA examination in November 2010 stated that the Veteran's symptoms did not meet the diagnostic criteria for fibromyalgia or chronic fatigue syndrome.  (See VA Exam, received 11/17/2010, p. 15.)  He was scheduled for EMG testing to determine the source of his hand and arm pain in January 2015 and again in May 2015, but the results of those tests are not in the record.  (See CAPRI, received 07/08/2015, p. 96.)  In a statement submitted in December 2015, the Veteran reported that a VA doctor told him that his military injuries had exacerbated his undiagnosed illness of the musculoskeletal system.  (See Statement in Support, received 12/03/2015, p. 2.)  

A VA examination in March 2016 noted that the Veteran did not have any evidence of the classical tenderness at fibromyalgia pressure points.  However, there were laboratory findings of fairly constant increased muscle CPK values in his blood work.  (See C&P Exam, received 04/01/2016, p. 2.)  The examiner noted that no rheumatology evaluation had been conducted and that therefore the etiology of the Veteran's fatigue and myalgia symptoms was unknown.  

The law requires that when VA provides an examination with respect to a claimed disability, the examination must be adequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this instance, the fact that additional examinations or testing was not performed in order to determine the cause of the anomalous blood test results and whether it would account for the Veteran's claimed disability renders the examination inadequate.  A new examination to address this deficiency is required on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA examination conducted by a rheumatologist to determine, to the extent possible, the nature and etiology of his  musculoskeletal pain, stiffness, and fatigue.  Specifically, the examiner should perform all necessary tests to determine if the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms which would fall within the provisions of 38 U.S.C.A. § 1117.  The examiner should provide an opinion which addresses the increased muscle CPK values in the Veteran's blood work as discussed by the VA examiner in March 2016.

The examiner should provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's musculoskeletal pain and fatigue is the result of his service, to include being incurred in service or falling within the provisions for a disability resulting from service in the Persian Gulf in accordance with 38 U.S.C.A. § 1117.  The examiner should include a discussion of the specific areas of the Veteran's and specific joints affected, to include those for which service connection is already in effect and those for which service connection has been denied.  

The examiner is asked to provide a statement of the reasons for the opinions offered, to include references to any specific medical research or literature which informed the opinion.

2. Once an adequate VA examination and opinion have been obtained, the claim should be readjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his attorney a supplemental statement of the case and return the case to the Board. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



